Citation Nr: 0108331	
Decision Date: 03/21/01    Archive Date: 03/26/01

DOCKET NO.  00-08 858	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to dependency and indemnity compensation pursuant 
to 38 U.S.C.A. § 1151 (West 1991 & Supp. 2000) by reason of 
VA medical treatment provided to the veteran in 1998.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Counsel


INTRODUCTION

The veteran had active duty from June 1958 to July 1979.  He 
died in July 1999.  The appellant is the veteran's surviving 
spouse.   

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.


REMAND

The appellant seeks dependency and indemnity compensation 
pursuant to 38 U.S.C.A. § 1151 by reason of VA medical 
treatment provided to the veteran in 1998.  Such compensation 
is awarded for the qualifying death of a veteran in the same 
manner as if such death were service connected.  38 U.S.C.A. 
§ 1151(a) (West 1991 & Supp. 2000).  A qualifying death is a 
death that (1) was not the result of the veteran's willful 
misconduct; and (2) was caused by hospital care, medical or 
surgical treatment, or examination furnished the veteran 
under VA law by a VA employee or at a VA facility, and the 
proximate cause of the death was (A) carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on the part of VA in furnishing the 
hospital care, medical or surgical treatment, or examination, 
or (B) an event not reasonably foreseeable. Id.    

The veteran died in July 1999.  The death certificate lists 
the cause of death as widely metastatic squamous cell 
carcinoma.  Private medical records show the diagnosis and 
treatment of several areas of squamous cell carcinoma on his 
forehead, right temple, right bridge of the nose, and right 
sternal notch in 1997.    

In her September 1999 statement, the appellant indicated that 
the veteran had a history of skin cancer diagnosed and 
treated in 1997.  She stated that the cancer returned in 
March 1998 and that surgery was performed at a VA facility.  
In June 1998, the veteran developed a lump under his arm, 
which VA personnel diagnosed as a carbuncle.  In July 1998, 
the veteran presented at the emergency room of Scott & White 
Hospital in Temple, Texas, when the lesion "burst."  He 
received subsequent treatment at a VA facility.  Eventually, 
the lesion was diagnosed as cancer.  He continued to receive 
VA care through June 1999, as well as treatment at Scott & 
White Hospital.  The appellant alleges that in June 1998, VA 
was aware of the veteran's history of cancer and misdiagnosed 
the lesion under the veteran's arm.  She further claims that 
such misdiagnosis resulted in delayed treatment for the 
cancer and ultimately caused his death.  She specifically 
requests an independent medical opinion to support her claim.       

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the requirement for a well-
grounded claim, enhances VA's duty to assist a claimant in 
developing facts pertinent to the claim, and expanded on VA's 
duty to notify the claimant and her representative, if any, 
concerning certain aspects of claim development.  The new law 
also supersedes the decision of the United States Court of 
Appeals for Veterans Claims in Morton v. West, 12 Vet. App. 
477 (1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 
(U.S. Vet. App. Nov. 6, 2000) (per curiam order), which had 
held that VA cannot assist in the development of a claim that 
is not well grounded.  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Under the new law, the duty to assist includes, but is not 
limited to, obtaining relevant private and VA medical 
treatment records and securing a medical examination or 
opinion when necessary to make a decision on a claim.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2097-98 (2000) (to be codified at 
38 U.S.C. § 5103A).  In some respects, the new law serves to 
codify principles previously developed through case law.  See 
Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (VA is charged 
with constructive, if not actual, knowledge of evidence 
generated by VA); Robinette v. Brown, 8 Vet. App. 69, 76 
(1995) (VA's duty to assist the securing or pertinent private 
and VA medical records and the conduct of a thorough and 
comprehensive medical examination).  

Review of the claims folder reveals that the RO secured the 
veteran's VA medical records from the Temple, Texas, facility 
dated from December 1997 to April 1999 in connection with a 
disability claim he pursued prior to his death.  Based on the 
appellant's statements, there are additional VA medical 
records that have not been associated with the claims folder.  
Therefore, a remand is generally required to secure the 
records of VA treatment after April 1999.  

More specifically, the appellant refers to the veteran 
receiving VA care in March 1998 and June 1998.  Notes dated 
in April 1998 do not refer to prior VA treatment for skin 
cancer.  However, the notes, which are handwritten and 
difficult to read, appear to relate a history of, or 
complaints of, skin cancer.  In addition, notes of treatment 
rendered in July 1998 indicate that the veteran presented to 
VA at the end of June with a right axillary abscess.  
However, the available VA medical records do not include 
records of treatment in March or June 1998.  On remand, the 
RO should inquire as to the existence and whereabouts of 
these records.        

In addition, the appellant has specifically stated that the 
veteran received emergency treatment for the lesion in 
question at Scott & White Hospital in July 1998.  The only 
record from Scott & White Hospital in the claims folder is a 
March 1999 treatment summary.  On remand, the RO should take 
the necessary steps to secure other treatment records from 
that facility.     

Finally, the Board notes that, upon receipt of the VA and 
private medical records discussed above, if any, the RO may 
conclude that a medical opinion is necessary to make a 
decision on the claim.  In that event, the RO should take the 
necessary steps to secure such an opinion as required by law.    

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The RO should contact the appellant 
in writing and request that she complete 
a release of medical information for 
treatment the veteran received at Scott & 
White Hospital in 1998 and 1999.  After 
securing the release, the RO should 
attempt to obtain those records.   

2.  The RO should also ask the appellant 
if the veteran received any pertinent VA 
medical treatment at a facility other 
than the medical center at Temple, Texas.  
If so, the RO should attempt to secure 
those records.  

3.  The RO should secure the veteran's 
medical records from the VA facility in 
Temple, Texas, dated from April 1999 
through the date of his death in July 
1999.  In addition, the RO should 
specifically request the facility to 
search for records of treatment in March 
1998 and June 1998.  If no such records 
exist, a response to that effect must be 
associated with the claims folder.    

4.  After ensuring compliance with all 
notice and development requirements 
provided by law, the RO should 
readjudicate the appellant's claim for 
dependency and indemnity compensation 
pursuant to 38 U.S.C.A. § 1151 by reason 
of VA medical treatment provided to the 
veteran in 1998.  If the disposition 
remains unfavorable to the appellant, the 
RO should furnish the appellant and her 
representative a supplemental statement 
of the case and afford the applicable 
opportunity to respond.  

Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  The Board intimates no 
opinion as to the ultimate outcome of the appellant's claim.  
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  No 
action is required of the appellant unless notified. 

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	V. L. Jordan
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


